Title: To James Madison from Rufus King, 24 August 1801 (Abstract)
From: King, Rufus
To: Madison, James


24 August 1801, London. No. 32. Was pleased to receive president’s sanction of his plans to press negotiations respecting article 6 of the Jay treaty as stated in his dispatch no. 6. Was informed during an interview with Lord Hawkesbury the day after receiving sanction that the cabinet thought £1.5 million was proper compensation for abolition of the article but would accept sum offered [£600,000] if American courts were opened to British creditors. King replied that the peace treaty [of 1783] adequately provided for recourse through ordinary judicial proceedings and that the U.S. would not consent to new stipulations concerning old debts. Drafted at Hawkesbury’s request a separate convention canceling article 6 in exchange for U.S. payment of £600,000. As to the proposed additional articles concerning contraband, Maryland bank stock, impressment, and port of New Orleans, Hawkesbury believes all will be unobjectionable except last. British suspicions that Spain has ceded the region to France incline the ministry to object, on grounds of security, to the article regarding U.S. trade with that port. Lord St. Vincent has stated he will approve the other additional articles. Settlement of article 6 allows recall of commissioners under article 7, who had been dispersed. King will arrange this.
 

   RC (DNA: RG 59, DD, Great Britain, vol. 9); letterbook copy (NHi: Rufus King Papers, vol. 54). RC 6 pp.; in a clerk’s hand, signed by King. Printed in King, Life and Correspondence of Rufus King, 3:502–4.


   King to JM, 7 Mar. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:7). Article 6 of the Jay treaty had established a commission to settle pre-Revolutionary War debts, article 7 a commission to settle American spoliation claims. The American claims were decided by July 1803 and the British the following month (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:249–53; PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:8 n. 2; Perkins, First Rapprochement, pp. 141–42).

